238 S.W.3d 609 (2006)
Stark LIGON, as Executive Director of the Supreme Court Committee on Professional Conduct
v.
Paul E. REVELS, Arkansas Bar No. 91110.
No. 05-1408.
Supreme Court of Arkansas.
September 7, 2006.
PER CURIAM.
On December 29, 2005, a Petition for Disbarment was filed in this matter. On January 29, 2006, Respondent Paul E. Revels, by letter, acknowledged notice of this and set forth his desire to surrender his license. To date, no response has been filed by or for Mr. Revels, no signed Surrender Petition has been returned and filed, and he is in default under Ark. R. Civ. P. 55. Therefore, the allegations of the Petition are deemed admitted, and the proper sanction is disbarment. The name of Paul E. Revels of DeQueen, Arkansas, shall be removed from the registry of attorneys licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice of law in this state unless done pursuant to a law license *610 granted by another state or jurisdiction with the authority to authorize the practice of law and done in accordance with the rules of this state.
It is so ordered.